Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b)(1). In this case, Figs. 8-18 and 20-26 appear to be photographs or at least photocopies of photographs which are difficult to view because of the blurriness of the scanned photograph. These photographs do not appear to be the only practicable medium for illustrating the claimed invention since the photographs can be produced by the same drawing standard shown in Figs. 1-7 and 19. 

Claim Objections
Claims 4-5 and 17-18 are objected to because of the following informalities: 
Claims 4 and 17-18 are objected to because a plurality of elements or steps are present in each claim and should be separated by a line indentation to eliminate confusion as to which elements are included in a “wherein” clause. See 37 CFR 1.75(i).
Claim 5 in line 3 recite “to abut the or the respective abutment member” and should be “to abut 
Claim 18 in lines 15 and 18 recite “to abut the or the respective abutment member” and should be “to abut 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 in line 3 recite “the second interlock member” which lacks antecedent basis and is unclear if claim 10 was intended to initially introduce a second interlock member or depend from claim 4 which initially introduces a second interlock member. For examination purposes, “the second interlock member” will be interpreted as “an interlock member”. 
Claim 19 in line 3 recite “the second interlock member” which lacks antecedent basis and is unclear if claim 19 was intended to initially introduce a second interlock member or depend from claim 4 which initially introduces a second interlock member. For examination purposes, “the second interlock member” will be interpreted as “an interlock member”. 
Claim 19 is indefinite because it recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q). In this case, claim 19 in line 5 recite “the step of using the detent structure to locate” which does not provide any active, positive steps delimiting how the detent structure is used to locate. For examination purposes, “using” will be replaced with “positioning” because paragraph [0095] of the specification and Figs. 12-13 discloses positioning the detent structure to receive a pin for locating a position of the valve. 
Claim 20 is indefinite because it recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q). In this case, claim 20 in line 4 recite “using the blank to engage the or each retention member” which does not provide any active, positive steps delimiting how the detent structure is used to engage the or each retention member. For examination purposes, “using” will be replaced with “fitting” because paragraph [0103] discloses the blank 400 is fitted to the flange assembly 10 to engage the or each retention member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-11, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilder et al. (US 4,234,161 hereinafter “Wilder”).
In regard to claim 1, Wilder discloses a fluid conduit interlock (Fig. 1, fluid conduit interlock as shown) comprising: 
at least one retention member (See image below, indicated retention member engages a flange of an adapter 11. Also, in Fig. 1 shows that there can be more than one retention member as shown.) for engaging a fluid conduit (Fig. 2, adapter 11 is a fluid conduit), the or each retention member configured to be movable between a retention position (Fig. 2 and in 2:12-17 discloses Fig. 2 shows a locked position to 11) for retaining the fluid conduit (Fig. 2, 11 is retained by the indicated at least one retention member) and a release position for releasing the fluid conduit (Fig. 1 and in 2:8-11 discloses an unlocked position where 11 is not retained); 
a valve member (Figs. 1 and 2, poppet valve 17) configured to be movable between a valve open position for opening a hollow bore (Fig. 2 shows 17 in the open position that allows a fluid pathway through the passage 19 defining a hollow bore) and a valve closed position for closing the hollow bore (Fig. 1 shows 17 in the closed position which prevents fluid flow from the hollow bore); and 
an interlock mechanism (See image below, indicated interlock mechanism is at least a spring loaded pin that communicates the locking and unlocking between the coupler 10 and adapter 11) configured to operably link the movement of the or each retention member (See image below and Figs. 1-2, indicated interlock mechanism is at least mechanically connected to the indicated retention member to control the locking and unlocking of the retention member) and the movement of the valve member so that the or each retention member in the release position locks the valve member in the valve closed position (Fig. 1 and in 3:18-30 discloses when the retention member are in the released position as shown in Fig. 1, the valve 17 is locked in the closed position until actuated by shaft 23) and so that the valve member in the valve open position locks the or each retention member in the retention position (Fig. 2 and in 3:18-30 discloses when the valve is in the open position, the retention member is locked in the retention position to 11 as shown in Fig. 2).  

    PNG
    media_image1.png
    514
    757
    media_image1.png
    Greyscale

In regard to claim 2, Wilder discloses a fluid conduit interlock according to Claim 1, wherein the or each retention member is configured for engaging a flange of the fluid conduit (See image above for claim 1, the retention member engages a flange of 11. Additionally, in 3:31-40 discloses more details regarding 11 can be found in the aforesaid McMath et al patent and in 1:1-5 that discloses the McMath et al. patent to be U.S. Patent 4,030,524. See Fig. 9 at 45 of the McMath et al. patent which also shows the flange.), the or each retention member configured to be movable between the retention position for retaining the flange and the release position for releasing the flange (Fig. 1 shows the released position where the retention member is not engaged with the flange and Fig. 2 shows the retention position where the retention member engages the flange. Therefore, the retention member is configured to be movable between the retention position for retaining the flange and the release position for releasing the flange.).  
In regard to claim 3, Wilder discloses a fluid conduit interlock according to Claim 1, wherein the interlock mechanism is configured to operably link the movement of the or each retention member and the movement of the valve member so that the or each retention member is permitted to freely move between the retention and release positions when the valve member is in the valve closed position (Fig. 1 shows the valve 17 in the closed position and in 4:43-68 and 5:1-11 discloses during rotation from 0 to 90 degrees of the shaft 23 moves the retention member into locking position to 11 without movement of the valve 17. Therefore, the retention member is permitted to freely move between the retention and release positions when 17 is in the closed position.) and so that the valve member is permitted to freely move between the valve open and closed positions when the or each retention member is in the retention position (Fig. 2 shows the valve 17 in the open position and in 5:37-57 discloses during the remaining 180 degrees rotation of the shaft 23 after the retention member is locked to 11, the valve 17 moves towards the open position. Therefore, 17 is permitted to freely move between the valve open and closed positions when the retention member is locked after a 90 degree rotation.).  
In regard to claim 10, Wilder discloses a fluid conduit interlock according to Claim 1, further comprising an actuator (Figs. 2 and 5, body 32 can be interpreted as an actuator) operable to move the valve member between the valve open and closed positions (Fig. 4 shows 32 when the valve 17 is in the closed position and moves to the position shown in Fig. 5 where 32 is in the position when the valve 17 is in the open position), wherein the actuator includes a detent structure (Figs. 4 and 5, detent 41 and in 5:12-22 discloses detent 41 is used to releasably lock 32 of 30) configured to operably locate an interlock member (Figs. 4 and 5, ball 42 can be interpreted as an interlock member that interlocks with 41. Also, see above under the section 35 USC § 112.) when the valve member is in the valve closed position so as to lock the valve member in the valve closed position (Figs. 2 and 4-5, detent 41 receives a ball 42 which locates the released position and when the ball 42 is not received in 41, then the coupling is in the locked position. Therefore, as shown in Fig. 4, when 41 does not receive 42, the valve 17 is locked in the valve lock position shown in Fig. 1.).  
In regard to claim 11, Wilder discloses a fluid conduit interlock according to Claim 1, wherein the or each retention member is a clamp (See image above for claim 1, indicated retention member is at least a clamp that clamps against 11 as shown in Fig. 2 which is similar to the applicant’s invention of clamp 18) configured to be pivotable between the retention and release positions (Fig. 1 shows the retention member in a released position and Fig. 2 shows the retention member in the retention position. The retention is pivotable between the positions in Figs. 1 and 2.).  
In regard to claim 13, Wilder discloses a fluid conduit interlock according to Claim 1, further comprising a valve housing (Figs. 1 and 2, valve housing defined by the bore of 10 that includes the valve 17) defining the hollow bore along which flowable material may flow (Figs. 1 and 2, the bores of 10 and 11 defines the passages 19 and 15 in which fluid can flow through), the valve member arranged inside the valve housing (Fig. 1 shows 17 is arranged inside 10).  
In regard to claim 14, Wilder discloses a fluid conduit interlock according to Claim 13, wherein the interlock mechanism is attached to, mounted on, or integral with the valve housing (See image above for claim 1, the indicated interlock mechanism is at least attached to, mounted on, and integral to 10 which defines the valve housing as shown).  
In regard to claim 15, Wilder discloses a method of operating a fluid conduit interlock, wherein the fluid conduit interlock is in accordance with Claim 1 (See above for claim 1), wherein the method comprises the steps of: 
providing a fluid conduit (Fig. 2, 11 is a fluid conduit and is provided); 
releasing the fluid conduit by moving the valve member to the valve closed position and then moving the or each retention member to the release position (See claim 3 above, when the valve 17 is moved in the closed position, the retention member can be moved in the released position as shown in Fig. 1); and 
retaining the fluid conduit by moving the or each retention member to the retention position and then moving the valve member to the valve open position (See claim 3 above, the retention member is in the retention position with 11 first before the valve 17 is moved to the open position).  
In regard to claim 16, Wilder discloses a method according to Claim 15, wherein the or each retention member is configured for engaging a flange of the fluid conduit (See image above for claim 2. Additionally, in 3:31-40 discloses more details regarding 11 can be found in the aforesaid McMath et al patent and in 1:1-5 that discloses the McMath et al. patent to be U.S. Patent 4,030,524. See Fig. 9 at 45 of the McMath et al. patent which also shows the flange.), the or each retention member configured to be movable between the retention position for retaining the flange and the release position for releasing the flange (Fig. 1 shows the released position where the retention member is not engaged with the flange and Fig. 2 shows the retention position where the retention member engages the flange. Therefore, the retention member is configured to be movable between the retention position for retaining the flange and the release position for releasing the flange.), the method further comprising the steps of: 
releasing the flange of the fluid conduit by moving the valve member to the valve closed position and then moving the or each retention member to the release position (See claim 3 above, when the valve 17 is in the open position, it must move in the closed position first before releasing the retention member); and 
retaining the flange of the fluid conduit by moving the or each retention member to the retention position and then moving the valve member to the valve open position (See claim 3 above, the retention is first moved to the retention position to 11 before moving valve 17 to the open position).  
In regard to claim 19, Wilder discloses a method according to Claim 15, wherein the fluid interlock includes an actuator (Figs. 2 and 5, body 32 can be interpreted as an actuator) operable to move the valve member between the valve open and closed positions ((Fig. 4 shows 32 when the valve 17 is in the closed position and moves to the position shown in Fig. 5 where 32 is in the position when the valve 17 is in the open position), wherein the actuator includes a detent structure (Figs. 4 and 5, detent 41 and in 5:12-22 discloses detent 41 is used to releasably lock 32 of 30) configured to operably locate an interlock member (Figs. 4 and 5, ball 42 can be interpreted as an interlock member that interlocks with 41. Also, see above under the section 35 USC § 112.) when the valve member is in the valve closed position so as to lock the valve member in the valve closed position (Figs. 2 and 4-5, detent 41 receives a ball 42 which locates the released position and when the ball 42 is not received in 41, then the coupling is in the locked position. Therefore, as shown in Fig. 4, when 41 does not receive 42, the valve 17 is locked in the valve lock position shown in Fig. 1.), the method further comprising the step of using the detent structure to locate the second interlock member when the valve member is in the valve closed position so as to lock the valve member in the valve closed position (Figs. 2 and 4-5, as mentioned above, detent 41 is used and configured to operably locate the valve in the closed position. Also, see above under the section 35 USC § 112.).  

Allowable Subject Matter
Claims 4-9, 12, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 4, 12, 17-18, and 20:
In regard to claims 4 and 17-18, Wilder discloses a fluid conduit of claim 1 and a method of claim 15, wherein the interlock mechanism includes at least one first interlock member (See claim 1 above, the indicated interlock mechanism can be interpreted as a first interlock member) and a second interlock member (Fig. 2, link 36 can be interpreted as a second interlock member), the second interlock member movable between first and second positions (Figs. 4 and 5 shows 36 in first and second positions), 
wherein the movement of the second interlock member is operably linked to the movement of the valve member (Fig. 5 shows 36 in the position shown in Fig. 2 where 36 is operably linked to 17 such that 17 is in the open position) so that the second interlock member is in a first position when the valve member is in the valve closed position (Fig. 4 shows 36 in a first position when the valve 17 is in the closed position shown in Fig. 1) and so that the second interlock member is in a second position when the valve member is in the valve open position (Fig. 5 shows 36 in the second position when the valve 17 is in the open position shown in Fig. 2), wherein the or each first interlock member is an abutment member (See claim 1 above, the indicated first interlock member is at least an abutment member such that it at least abuts separate adjacent components) but does not show or suggest wherein the or each retention member is configured to be movable from the retention position to the release position to displace the or each respective first interlock member into engagement with the second interlock member so as to lock the second interlock member in the first position, 
wherein the second interlock member in the second position is configured to prevent the displacement of the or the respective first interlock member into engagement with the second interlock member so as to prevent the movement of the or each retention member from the retention position to the release position; 
the method further comprising the steps of: 
moving the or each retention member from the retention position to the release position to displace the or the respective first interlock member into engagement with the second interlock member so as to lock the second interlock member in the first position; and 
moving the second interlock member to the second position to prevent the displacement of the or the respective first interlock member into engagement with the second interlock member so as to prevent the movement of the or each retention member from the retention position to the release position; and 
the or each retention member is configured to be movable from the retention position to the release position to abut the respective abutment member into engagement with the second interlock member so as to lock the second interlock member in the first position, the method further comprising the step of moving the or each retention member from the retention position to the release position to abut the or the respective abutment member into engagement with the second interlock member so as to lock the second interlock member in the first position. It would not have been obvious to one of ordinary skill in the art to have modified Wilder to include the lacking features of claims 4 and 17-18 as mentioned above because such a modification would require hindsight reasoning and reconstruction. 
In regard to claims 12 and 20, Wilder discloses a fluid conduit of claim 1 and a method of claim 15 but does not show or suggest the fluid interlock includes a blank configured to removably engage the or each retention member so as to maintain the or each retention member in the release position;
using the blank to engage the or each retention member so as to maintain the or each retention member in the release position; and 
removing the blank from the or each retention member so as to permit movement of the or each retention member from the release position. It would not have been obvious to one of ordinary skill in the art to have modified Wilder to include a blank configured to or used to maintain the or each retention member in the release position and removing the blank because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Bormioli (US 3,558,161), Malzard (US 1,910,706), Paddington (US 4,202,567), Barry (US 6,843,511), Janssen (US 9,074,713), and Brickhouse et al. (US 3,642,307) discloses at least one retention member engaging a flange of a fluid conduit.
	Guertin et al. (US 3,664,634) and Hudson et al. (US 2018/0202593 A1) discloses at least one retention member engaging a flange of a fluid conduit and the coupling includes a valve member.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679